The plaintiff, a resident of Providence, in this case sues for the value of certain liquor sold in Providence to be carried to Stonington in Connecticut, where the defendant resided and transacted business.
The defendant contended that the sale in Rhode Island was *Page 83 
unlawful, being contrary to the statute, and that therefore the plaintiff could not recover. On the judge so ruling in favor of the defendant, a verdict was rendered for the defendant, and on exceptions taken the question now comes up for our decision.
Was the sale contrary to law? It is provided by the Revised Statutes of 1857, cap. 78, § 1, that "no person shall at any time manufacture or sell, or suffer to be manufactured or sold by any person, except for the purpose of exportation, or keep or suffer to be kept in his premises or possession, or under his charge, for the purposes of sale, within this state, any ale, wine, rum, or other strong or malt liquors, or any mixed liquors a part of which is ale, wine, rum, or other strong or malt liquors, unlessas is hereinafter provided."
It is very evident that this section does not forbid a sale for exportation
Is there any other portion of the act which does forbid it? None positively; but it is contended that sections fourteen and fifteen, relating to keeping for sale. do so by implication. Section fourteen provides that it shall be lawful to buy liquor of the town agent, for importers to sell in the original packages, and "for any manufacturer or distiller of liquors of all kinds to hold, own, and keep and sell the same for exportation;" and then by section fifteen all other liquor is forbidden to be kept or deposited in this state for sale.
Was this sale then unlawful, on the ground that he had no right to keep it for sale?
It will be noticed that the first section which we have quoted does not forbid, but by express exception, as plain as it can be made, leaves a sale for exportation lawful, as it would have been but for the act; and that it only prohibits the keeping of liquor for sale within this state; and this, to be consistent, must mean a sale for use within the state, unless we are to suppose the legislature intended to mislead, and this is the leading section, apparently declaring the object of the act, and of which the other sections may be considered as the details. And as it is a prohibitory act, the proviso cannot, of course, refer to further restrictions, but rather to enlargements from the restraint.
In this condition of the law the safer course is to go by the plain and obvious meaning of the first section, and to hold that, *Page 84 
when the right to sell and to keep for sale for exportation is allowed in that section, it is not to be considered as taken away by any implication afterwards.
New trial granted.